DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henry et al. (US PUB 2018/0166761), hereinafter Henry.
With respect to claims 1 and 8, Henry discloses a sensing system comprising: a sensor including: a transmitting portion including a first outer conductor portion (See the outer wall of [1865] in figure 18P of Henry) and a dielectric material disposed at least partially within the first outer conductor portion (See [1804] in figure 18B of Henry); and a resonating portion (See paragraph [0120] of Henry) including a second outer conductor portion that forms a resonator cavity (See the inner wall of [1865] in figure 18P of Henry); and control circuitry electrically coupled to the sensor (See paragraph [0127] of Henry), the control circuitry being configured to: transmit a first signal using the sensor (See paragraphs [0126] and [0127] of Henry in view of figure 18P of Henry); receive a first reflected signal using the resonator portion of the sensor (See paragraphs [0126] and [0127] of Henry in view of figure 18P of Henry); and determine a resonant frequency associated with the resonating portion based at least in part on the reflected signal (See paragraphs [0121], [0132] and [0134] of Henry).
With respect to claim 2, Henry discloses the sensing system of claim 1, wherein the control circuitry is further configured to determine a concentration of a constituent in a sample based at least in part on the resonant frequency (See paragraph [0391] of Henry).
With respect to claim 3, Henry discloses the sensing system of claim 1, wherein the control circuitry is further configured to: transmit a second signal using the sensor; receive a second reflected signal using the resonator portion of the sensor; and determine the resonant frequency based at least in part on the first reflected signal and the second reflected signal (See paragraph [0145] of Henry).
With respect to claim 4, Henry discloses the sensing system of claim 1, wherein the control circuitry is configured to determine the resonant frequency based on one or more of an amplitude of the first reflected signal and a phase of the first reflected signal (See paragraph [0145] of Henry).
With respect to claim 5, Henry discloses the sensing system of claim 1, wherein the transmitting portion is proximate to the control circuitry and the resonating portion is distal to the control circuitry (See paragraphs [0144] and [0145] of Henry).
With respect to claim 6, Henry discloses the sensing system of claim 1, further comprising a container structure configured to receive the sensor, wherein the container structure includes an opening and a semi-permeable membrane associated with the opening (See [1880] in figure 18Q of Henry).
With respect to claim 7, Henry discloses the sensing system of claim 1, further comprising an interface configured to communicate data based on at least one of the signal, the reflected signal, the resonant frequency to a computing device that is communicatively coupled to the interface (See paragraph [0118] of Henry).
With respect to claim 9, Henry discloses the sensor of claim 8, further comprising an electrically absorptive material disposed at an interface between the interior portion of the proximal elongate 
With respect to claim 10, Henry discloses the sensor of claim 9, wherein the sensor has an elongated form and further comprises an inner conductor that extends along a center axis of the sensor (See [1006] in figure 10B of Henry).
With respect to claim 11, Henry discloses the sensor of claim 10, wherein the absorptive material is disposed between the first outer conductor portion and the inner conductor (See [1006] in figure 10B of Henry).
With respect to claim 12, Henry discloses the sensor of claim 10, wherein the inner conductor extends through the proximal elongate transmitting portion and the distal resonating portion (See the arrangement shown in figure 18P of Henry).
With respect to claim 13, Henry discloses the sensor of claim 8, wherein the first outer conductor portion and the second outer conductor portion are portions of a single unitary outer conductor form (See the arrangement shown in figure 18P of Henry).
With respect to claim 14, Henry discloses the sensor of claim 8, wherein the second outer conductor portion includes at least one slot (See [1870] in figure 18P of Henry).
With respect to claim 15, Henry discloses the sensor of claim 14, wherein the at least one slot extends axially from a distal end of the distal resonating portion (See [1870] in figure 18P of Henry).
With respect to claim 16, Henry discloses the sensor of claim 8, wherein the sensor has a cylindrical elongated form (See [1870] in figure 18P of Henry).
With respect to claim 17, Henry discloses a sensor comprising: a transmitting portion including a first outer conductor portion (See the outer wall of [1865] in figure 18P of Henry), a dielectric material disposed at least partially within an interior of the transmitting portion formed at least in part by the first outer conductor portion (See the outer wall of [1865] in figure 18P of Henry), and an interface 
With respect to claim 18, Henry discloses the sensor of claim 17, wherein the transmitting portion has a structure that conforms to one or more of a stripline transmission line structure and a coplanar waveguide transmission line structure (See the arrangement shown in figure 18P of Henry).
With respect to claim 19, Henry discloses the sensor of claim 17, wherein: the sensor has an elongated form; and a transverse cross-section of the sensor has a substantially rectangular shape (See [1870] in figure 18P of Henry).
With respect to claim 20, Henry discloses a method of using a sensor, the method comprising: providing a volume of sample media (See [1862] in figure 18P of Henry); transmitting, using the sensor (See the outer wall of [1865] in figure 18P of Henry), a signal onto a sample (See [1872] in figure 18P of Henry), the sensor including a transmitting portion (See [1870] in figure 18P of Henry) and a resonating portion (See paragraph [0120] of Henry), the transmitting portion including a dielectric material (See [1804] in figure 18B of Henry) and the resonating portion including a cavity (See the inner wall of [1865] in figure 18P of Henry); receiving, using the resonating portion of the sensor, a reflected signal (See paragraphs [0126] and [0127] of Henry in view of figure 18P of Henry); and determining, by control circuitry that is coupled to the sensor, a resonant frequency associated with the sample based at least in part on the reflected signal (See paragraphs [0121], [0132] and [0134] of Henry).
With respect to claim 21, Henry discloses the method of claim 20, wherein: the transmitting includes transmitting multiple signals having different frequencies; the receiving includes receiving multiple reflected signals; and the determining includes determining the resonant frequency based at least in part on the multiple reflected signals (See paragraphs [0121], [0132] and [0134] of Henry).
With respect to claim 22, Henry discloses the method of claim 20, further comprising determining, by the control circuitry, a concentration of a constituent in the sample based at least in part on the resonant frequency (See paragraph [0391] of Henry).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2016/0344240 discloses a midfield coupler.
US PUB 2016/0084761 discloses an integrated device with external light source for 
probing detecting and analyzing molecules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858